TODD, Judge
(concurring).
The record presents an issue of procedure and jurisdiction which is not assigned as error or argued in this Court. However, such issue should not escape comment.
The recognized procedure for obtaining relief from improper assessment of property has been by successive appeals to the County Board of Equalization and the State Board of Equalization, and, thereafter, by petition for certiorari to the courts. Indeed, from the holding of Elliott v. Equalization Board of Carter County, 213 Tenn. 33, 372 S.W.2d 181 (1963), and Tennessee Enamel Mfg. Co. v. Hake, 183 Tenn. 615, 194 S.W.2d 468 (1946), it would appear that the above course of procedure is exclusive.
The procedure adopted in the present case completely omitted statutory appeal to the local board of equalization and the State Board of Equalization and produced the anomalous situation of a quasi-judicial body (the State Board of Equalization) intervening as an interested party in a dispute which has never been presented to that body.
An expression from the Supreme Court regarding the acceptability of the procedure in the present case would be most helpful to the bar and courts.
With the foregoing comment, I concur in the principal opinion of this Court.